Exhibit 10.1

THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is dated October 23, 2013 and is by and among MEDALLION FINANCIAL
CORP., a Delaware corporation having an address of 437 Madison Avenue, New York,
New York 10022 (the “Borrower”), MEDALLION FUNDING LLC, a New York limited
liability company, with its chief executive office located at 437 Madison
Avenue, New York, New York 10022 (the “Guarantor”), and STERLING NATIONAL BANK,
a national banking association having an address of 500 Seventh Avenue, New
York, New York 10018 (the “Bank”).

RECITALS

A. The Borrower, the Guarantor and the Bank entered into an Amended and Restated
Loan and Security Agreement dated March 28, 2011 (the “Original Loan
Agreement”), pursuant to which the Bank has agreed to extend certain credit and
make certain loans to the Borrower.

B. The Borrower, the Guarantor and the Bank have amended the Original Loan
Agreement pursuant to a First Amendment to Amended and Restated Loan and
Security Agreement dated September 1, 2011 (the “First Amendment”).

C. The Borrower, the Guarantor, and the Bank have further amended the Original
Loan Agreement pursuant to a Second Amendment to Amended and Restated Loan
Agreement (the “Second Amendment”) dated January 8, 2013 (the Original Loan
Agreement, as amended by the First Amendment and as further amended by the
Second Amendment, is collectively referred to herein as the “Loan Agreement”)

D. The Borrower has requested, and the Bank has agreed to amend the Loan
Agreement, all as more fully described herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Defined Terms. Except as otherwise indicated herein, all words and terms
defined in the Loan Agreement shall have the same meanings when used herein.

2. Termination of Facility B. The Borrower’s right to request or obtain any
Facility B Revolving Loans is hereby permanently terminated. Accordingly,
(i) provisions in the Loan Agreement relating to or dealing with Facility B
Revolving Loans are hereby deleted in their entirety, (ii) all references in the
Loan Agreement to Eligible Facility B Underlying Loan, Facility B Borrowing
Base, Facility B Borrowing Base Certificate, Facility B Maturity Date, Facility
B Maximum Facility Amount, and Facility B Revolving Loans are hereby deleted in
their entirety, and (iii) Exhibit A-2 in the Loan Agreement is hereby deleted in
its entirety.



--------------------------------------------------------------------------------

3. Increase of Facility A Revolving Loan Maximum Facility Amount. The Facility A
Maximum Facility Amount is hereby increased to $25,000,000. Accordingly,
Section 12 of Annex 2 to the Loan Agreement is hereby amended and restated in
its entirety as follows:

“Facility A Maximum Facility Amount: $25,000,000”

4. Extension of Facility A Maturity Date. The Facility A Maturity Date is hereby
extended to June 30, 2015. Accordingly, the definition of the term “Facility A
Maturity Date” set forth in Section 11 of Annex 2 to the Loan Agreement is
hereby amended and restated in its entirety as follows:

“Facility A Maturity Date: June 30, 2015.”

5. Reduction of Interest Rate Floor. The interest rate floor for Facility A
Revolving Loans is hereby reduced to two and a half (2.50%) percent.
Accordingly, Section 2(i) of Annex 2 to the Loan Agreement is hereby amended and
restated in its entirety as follows:

“(i) in the case of Facility A Revolving Loans, a rate per annum equal to the
greater of (x) two and a half (2.50%) percent or (y) the LIBOR Rate plus two
hundred (200) basis points.”

6. Amendments to Other Loan Documents. Each of the other Loan Documents is
hereby amended to the extent necessary to reflect the amendment(s) to the terms
of the Loan Agreement effected by this Amendment. The Borrower shall take or
cause to be taken such actions, and shall execute, deliver, file and/or record
or cause to be executed, delivered, filed and/or recorded such documents and
other instruments, as the Bank shall deem to be necessary or advisable in order
to confirm, implement or perfect the amendments to the other Loan Documents
effected by this Paragraph.

7. No Defenses. The Borrower acknowledges that, as of October 23, 2013, the
aggregate outstanding principal balance under the Facility A Revolving Loan was
$12,500,000.00. The Borrower acknowledges and agrees that, as of the date
hereof, it has no offsets, counterclaims or defenses of any nature whatsoever to
its Obligations to the Bank under the Loan Agreement or any of the other Loan
Documents, and hereby expressly waives and releases any and all claims against
the Bank which exist on the date hereof with respect thereto.

8. Reaffirmation of Guaranty. In order to induce the Bank to enter into this
Amendment and to amend the Loan Agreement as provided herein, the Guarantor
hereby (a) ratifies and reaffirms the Guarantor’s obligations, and the Bank’s
rights, under the Guaranty, all of the terms and conditions of which remain in
full force and effect, (b) consents to the execution and delivery by the
Borrower of this Amendment and the consummation of the transactions contemplated
thereby, (c) acknowledges and agrees that the Guaranty shall apply and/or
continue to apply with full force and effect to, and shall serve and/or continue
to serve as security for, all Obligations of the Borrower to the Bank, including
without limitation all of the Obligations of the Borrower under the Loan
Agreement, as amended by this Amendment, (d) acknowledges and agrees that, as of
the date hereof, there are no counterclaims, offsets or defenses to the
Guarantor’s obligations under the Guaranty, and waives and releases all claims
against the Bank in connection therewith and (e) confirms that the Guarantor has
derived direct and immediate

 

2



--------------------------------------------------------------------------------

financial and other benefits from the transactions contemplated by the Loan
Agreement, and will continue to derive direct and immediate financial and other
benefits from the transactions contemplated by the Loan Agreement, as amended by
this Amendment.

9. Representations and Warranties. In order to induce the Bank to enter into
this Amendment and to amend the Loan Agreement as provided herein, each Entity
Loan Party hereby represents and warrants to the Bank that:

(a) All of the representations and warranties of each Entity Loan Party set
forth in the Loan Agreement are true, complete and correct in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of the date hereof and as if set forth at length herein.

(b) After giving effect to this Amendment, no Event of Default presently exists
and is continuing on and as of the date hereof.

(c) Since the date of the Entity Loan Parties’ most recent financial statements
delivered to the Bank, each Entity Loan Party has not experienced a material
adverse effect in its business, operations or financial condition.

(d) Each Entity Loan Party has full power and authority to execute, deliver and
perform any action or step which may be necessary to carry out the terms of this
Amendment and this Amendment has been duly executed and delivered by each Entity
Loan Party and is the legal, valid and binding obligation of each Entity Loan
Party enforceable in accordance with its terms, subject to any applicable
bankruptcy, insolvency, general equity principles or other similar laws
affecting the enforcement of creditors’ rights generally.

(e) The execution, delivery and performance of this Amendment will not
(i) violate any provision of any existing law, statute, rule, regulation or
ordinance, (ii) conflict with, result in a breach of, or constitute a default
under (A) the certificate of incorporation or by-laws of the Borrower, (B) the
certificate of formation or operating agreement of the Guarantor, (C) any order,
judgment, award or decree of any court, governmental authority, bureau or
agency, or (D) any mortgage, indenture, lease, contract or other material
agreement or undertaking to which the Entity Loan Parties are a party or by
which the Entity Loan Parties or any of their properties or assets may be bound,
or (iii) result in the creation or imposition of any lien or other encumbrance
upon or with respect to any property or asset now owned or hereafter acquired by
the Entity Loan Parties, other than liens in favor of the Bank, except, in the
case of clauses (ii) and (iii) above, for any deviation from the foregoing which
would not reasonably be expected to have a Material Adverse Effect.

(f) No consent, license, permit, approval or authorization of, exemption by,
notice to, report to, or registration, filing or declaration with any person is
required in connection with the execution, delivery and performance by the
Entity Loan Parties of this Amendment or the validity thereof or the
transactions contemplated thereby, other than (i) filing or recordation of
financing statements and like documents in connection with the Liens granted in
favor of the Bank, (ii) those consents, if they were not obtained or made, which
would not reasonably be

 

3



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect and (iii) filings which the Entity
Loan Parties may be obligated to make with the Securities and Exchange
Commission.

10. Bank Costs. The Borrower shall reimburse the Bank on demand for all costs,
including reasonable legal fees and expenses and recording fees, incurred by the
Bank in connection with this Amendment and the transactions referenced herein.
If payment of such costs is not made within ten (10) days of the Bank’s demand
therefor, the Bank may, and the Borrower irrevocably authorizes the Bank to,
charge the Borrower’s account with the Bank or make an advance under the
Facility A Revolving Loan in order to satisfy such obligation of the Borrower.

11. Counterparts. This Amendment may be signed in several counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument.

12. No Change. Except as expressly set forth herein, all of the terms and
provisions of the Loan Agreement shall continue in full force and effect.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date set forth on the first page hereof.

 

MEDALLION FINANCIAL CORP. By:  

/s/ Brian O’Leary

  Name:   Brian O’Leary   Title:  

Executive Vice President and

Chief Operating Officer

MEDALLION FUNDING LLC By:  

/s/ Michael Kowalsky

  Name:   Michael Kowalsky   Title:   President STERLING NATIONAL BANK By:  

/s/ Thomas M. Braunstein

  Name:   Thomas M. Braunstein   Title:  

First Vice President,

Middle Market Banking

 

5